Citation Nr: 1538773	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  05-24 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a compensable rating for left ear hearing loss.

3.  Entitlement to an increased rating in excess of 10 percent for degenerative arthritis of the right knee.

4.  Entitlement to an increased rating in excess of 10 percent for degenerative arthritis of the left knee.

5.  Entitlement to an increased rating in excess of 10 percent for posttraumatic muscle tension headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2004 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In regard to the issue of service connection for hypertension, the Veteran appeared at a Travel Board hearing in August 2008 before a Veterans Law Judge.  In January 2014, the Veteran appeared at a videoconference hearing before another Veterans Law Judge.  Transcripts of both hearings are in VBMS (August 2008 transcript) and Virtual VA (January 2014 transcript). 

A VLJ who conducts a hearing must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  Appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2014).  Thus, when a veteran has had a personal hearing before two separate VLJs during the appeal and these hearings covered a common issue, as they have in this case, a third VLJ is assigned to the panel after the second Board hearing has been held. 

The Court has interpreted 38 C.F.R. § 20.707 as requiring that a veteran must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  As stated above, the Veteran testified at two hearings before two different VLJs concerning the issue of service connection for hypertension.  During the January 2014 hearing, the Veteran and his representative were notified of the opportunity for a hearing before the third member of the decision panel.  The Veteran waived his right to a third hearing. Thus, there is no hearing request pending at this time, and the Board has complied with the requirements set forth in Arneson.  38 C.F.R. § 20.700(a) (2014).

The issues on appeal were previously remanded by the Board in December 2014 in order to obtain a VA addendum medical opinion for the Veteran's hypertension disability and to readjudicate the issue in a supplemental statement of the case.  Further, the remaining increased rating claims on appeal were remanded for the issuance of a statement of the case in response to the Veteran's notice of disagreement.    

Regarding the claim for service connection for hypertension, a supplemental statement of the case has not been issued; however, the Board is granting the Veteran's claim.  As such, there is no prejudice to the Veteran.

The issues of (1) a compensable rating for left ear hearing loss; (2) an increased rating in excess of 10 percent for degenerative arthritis of the right knee; (3) an increased rating in excess of 10 percent for degenerative arthritis of the left knee; and (4) an increased rating in excess of 10 percent for posttraumatic muscle tension headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

The Veteran's hypertension was incurred in service.  
CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claim of service connection for hypertension has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Hypertension, a cardiovascular disease, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hypertension

The Veteran maintains that his hypertension first manifested in service or is otherwise related to service.  Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's hypertension was incurred in service.

The issue of service connection for hypertension was remanded by the Board in August 2011 in order to provide the Veteran with VCAA notice that advised him that a disability rating and effective date would be assigned if service connection was awarded.  The Board also remanded the issue to obtain a supplemental medical opinion addressing the etiology of the Veteran's hypertension.  Specifically, the Board requested an opinion as to whether it was at least as likely as not that the Veteran's hypertension had its onset in or was etiologically related to service.  The examiner was advised that the Board had previously found that the Veteran's hypertension did not pre-exist service.

Supplemental medical opinions were obtained in December 2011 and February 2012.  In both opinions the VA examiner noted that the claims file had been reviewed.  The examiner also opined that the Veteran's hypertension was less likely than not incurred in or caused by service.  In support of this opinion, the examiner stated that the Veteran entered active duty service in May 1969 and was released in June 1995.  According to the VA examiner, two elevated blood pressures were noted in August 1993 (170/110 and two hours later 134/104).  As noted by the VA examiner, these blood pressures were recorded in conjunction with a motor vehicle accident and were recorded while the Veteran was in an ambulance.  The VA examiner also stated that "A chart review revealed no other elevated blood pressures documented in the patient's record during his active duty days ending in 1995."  Further, a new diagnosis of hypertension was made in June 1999 by Dr. Kennedy and the blood pressures recorded by him were 104/100.  The examiner explained that this diagnosis was made approximately four years after service separation in 1995.  Thus, the examiner reasoned that there was no documentation of hypertension during his active duty service and the first diagnosis of hypertension was made years after service separation.  The examiner also stated that the Veteran "most likely has essential hypertension and that diagnosis is made in the absence of any other cause being found for the blood pressure elevation and it clearly did not exist during his active duty days by way of documentation."

The Board finds the December 2011 and February 2012 VA medical opinions to be inadequate as they are based on inaccurate factual bases.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Specifically, although the VA examiner noted that the record contained only two elevated blood pressure readings during service (i.e., in August 1993), a review of the Veteran's service treatment records reflects numerous elevated blood pressure readings throughout the course of his service.

Under Diagnostic Code 7101, hypertension is defined as dialostic blood pressure predominantly 90mm or greater, or isolated systolic blood pressure 160mm or greater.  38 C.F.R. § 4.104, Note 1.  Service treatment records reflect more than two blood pressure readings where the Veteran's dialostic pressure was 90mm or greater or where isolated systolic blood pressure was 160mm or more. For example, on May 6, 1975, blood pressure readings were 180/120 and 178/124. On May 9, 1975, the Veteran had a blood pressure reading of 138/94.  In June 1977, a blood pressure reading of 136/90 was noted.  In April 1980, the Veteran's blood pressure was 122/92.  In July 1981 a reading of 130/90 was noted.  In June 1986, the Veteran's blood pressure was 138/98. In May 1988 it was 130/90.  Two separate blood pressure readings in October 1991 were 114/90 and 120/90.  In January 1992, blood pressure was recorded as 139/95, and in June 1992 the Veteran had blood pressure readings of 158/106 and 136/93.  In November 1992, the Veteran's blood pressure was 120/92.  In August 1993, the Veteran's blood pressure was recorded as 110/90. 

It does not appear that the VA examiner who rendered the December 2011 and February 2012 medical opinions considered these in-service elevated blood pressure readings.  The record reflects that service treatment records were received in both June 1995 and in December 2013 (not duplicate records); as such, it is possible that the VA examiner did not have access to the service treatment records received in December 2013.  Accordingly, for the reasons discussed above, the Board finds that the December 2011 and February 2012 medical opinions lack probative value.

Pursuant to the Board's most recent December 2014 remand, the AOJ obtained another medical opinion on June 2015.  The examiner reviewed the claims file and opined that the Veteran's hypertension was at least as likely as not incurred in or caused by service.  In support of this opinion, the examiner stated that a review of service medical records showed that the Veteran had "numerous" elevated blood pressure readings in service.  Although a diagnosis of hypertension was not made until four years after service separation, the examiner stated that the Veteran had hypertension that was present in service.   

The Board finds that the June 2015 VA medical opinion is probative and weighs in favor of a finding that the Veteran's hypertension was incurred in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for hypertension is warranted as it was incurred in service.


ORDER

Service connection for hypertension is granted.


	(CONTINUED ON NEXT PAGE)



REMAND

Increased Rating Claims

In December 2014, the Board remanded the Veteran's increased rating claims so that the AOJ could issue a statement of the case.  In a February 2014 rating decision, the RO, in pertinent part, denied the following issues: (1) entitlement to an increased rating in excess of 10 percent for degenerative arthritis of the right knee; (2) entitlement to an increased rating in excess of 10 percent for degenerative arthritis of the left knee; (3) entitlement to an increased rating in excess of 10 percent for post traumatic muscle tension headaches; and (4) entitlement to a compensable rating for left ear hearing loss.  In May 2014, the Veteran filed a notice of disagreement with the February 2014 rating decision which denied the abovementioned issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Upon review of the record, a statement of the case addressing the increased rating claims has not been issued.  Accordingly, another remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a statement of the case addressing the following issues: (1) entitlement to an increased rating in excess of 10 percent for degenerative arthritis of the right knee; (2) entitlement to an increased rating in excess of 10 percent for degenerative arthritis of the left knee; (3) entitlement to an increased rating in excess of 10 percent for post traumatic muscle tension headaches; and (4) entitlement to a compensable rating for left ear hearing loss.

The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The RO/AMC should advise the Veteran that these issues will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




___________________________                          __________________________  
          K. J. ALIBRANDO            		                E. S. LEBOFF
         Veterans Law Judge 			  Veterans Law Judge




___________________________
R. A. FEINBERG
Acting Veterans Law Judge




Department of Veterans Affairs


